Exhibit 10.6

EXECUTION COPY

EXPENSE REIMBURSEMENT AGREEMENT

This EXPENSE REIMBURSEMENT AGREEMENT (this “Agreement”), dated as of June 1,
2010, is made by and between Dave & Buster’s Inc., a Missouri corporation
(together with its subsidiaries, the “Company”), and Oak Hill Capital
Management, LLC, a Delaware limited liability company (the “Advisor”).

WHEREAS, the Company desires to obtain from the Advisor, and the Advisor desires
to provide to the Company, certain financial management, strategic and business
advisory services as provided herein;

WHEREAS, the Advisor has staff specially skilled in providing such financial
management, strategic and business advisory services;

WHEREAS, the Company and its subsidiaries will require such skills and services
from the Advisor in connection with their business operations and strategic
plan; and

WHEREAS, the Company wants to encourage the Advisor (and its clients) to invest
in the Company and recognizes that there are certain administrative and
oversight costs in connection with doing so.

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, receipt of which is hereby acknowledged
by each party, the parties, intending to be legally bound, hereby agree as
follows:

 

1. Retention of Services.

1.1 Services. Subject to the terms and conditions hereof, the Company hereby
retains the Advisor, and the Advisor hereby agrees to be retained by the
Company, to provide to the Company on an ongoing basis the following services
(the “Services”):

(a) general advice and counsel in connection with, and in furtherance of, the
development of the Company’s long-term strategic plans and the development and
expansion of the Company’s business activities;

(b) general advice and counsel in connection with the financial management,
administrative and operating activities of the Company and other general
business matters; and

(c) general advice and counsel in connection with strategic transactions,
including strategic alliances, joint ventures, licensing, acquisitions and
mergers.

 

2. Fees and Expenses.

2.1 Expenses. The Company shall pay to the Advisor all reasonable out of pocket
expenses incurred by the Advisor (and its clients) in connection with the
Services rendered hereunder and administration and oversight of the investment
(the “Expenses”),



--------------------------------------------------------------------------------

including, among other things: travel expenses, fees and disbursements of
outside counsel, accountants, and other advisors; Oak Hill internal legal and
accounting fees and disbursements, including allocable legal and accounting
compensation, overhead and support staff (hourly estimates to be provided if
requested); other general out-of-pocket expenses; and, the cost of maintaining
holding companies organized to facilitate the investment.

2.2 Third Party Expenses. Notwithstanding Section 2.1, in addition to the
reimbursement of Expenses, the Company shall pay to the Advisor, within 30
calendar days of delivery of any invoice by the Advisor, all out-of-pocket,
third party expenses incurred by the Advisor, on a dollar-for-dollar basis, in
connection with (i) the procurement of insurance and any insurance premiums to
the extent incurred on behalf of the Company and/or its subsidiaries or their
respective directors, officers and employees and (ii) goods and services
purchased by the Advisor for the use by or benefit of the Company and/or its
subsidiaries. All such third party expenses will be reimbursed up to the extent
of actual payments made to third parties or the proportionate share attributable
to the Company on behalf of the Company.

2.3 Inability To Make Payments. To the extent any payment or portion thereof
required to be made hereunder is prohibited by the terms of any credit agreement
or other indebtedness of the Company, the Company shall pay as much of such
amount as permitted thereunder and shall pay any unpaid amount, together with
interest thereon at the rate of 8 % per annum from the required payment date, as
soon as permitted thereunder or until such prohibition is no longer in effect.

 

3. Term.

3.1 Termination. This Agreement shall terminate on the earlier of (i) June 1,
2010; provided, however, that this Agreement shall automatically renew for
successive one year periods thereafter unless either party delivers written
notice of its intention not to renew at least 30 days prior to June 1, 2015 or
the expiration of any such successive one-year period, and (ii) the consummation
of an initial public offering of equity securities of the Company pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder (other than (i) a
registration statement filed under Regulation A or on form S-4 or any successor
form or (ii) a registration statement filed on Form S-8 or any successor form).

3.2 Survival of Certain Obligations. Notwithstanding any other provision hereof,
the obligations of the Company to pay amounts due with respect to periods prior
to the termination hereof pursuant to Section 2 hereof and the provisions of
Sections 4, 5, 6 and 7 hereof shall survive any termination of this Agreement.

 

4. Decisions/Authority of Advisor.

4.1 Limitation on the Advisor’s Liability. The Company reserves the right to
make all decisions with regard to any matter upon which the Advisor has rendered
its advice and consultation hereunder, and there shall be no liability of the
Advisor for any such advice accepted by the Company pursuant to the provisions
of this Agreement.

 

2



--------------------------------------------------------------------------------

4.2 Independent Contractor. The Advisor shall act solely as an independent
contractor and shall have complete charge of its personnel engaged in the
performance of the Services. As an independent contractor, the Advisor shall
have authority only to act as an advisor to the Company and shall have no
authority to enter into any agreement or to make any representation, commitment
or warranty binding upon the Company or to obtain or incur any right, obligation
or liability on behalf of the Company. Nothing contained in this Agreement shall
constitute the Advisor or any of its partners or members or any of its
affiliates, a partner of or joint venturer with the Company.

 

5. Indemnification and Liability.

5.1 Indemnification. The Company hereby indemnifies and agrees to exonerate and
hold the Advisor and each of its former, current or future, direct or indirect
directors, officers, employees, agents, advisors or affiliates, each former,
current or future, direct or indirect holder (whether such holder is a limited
or general partner, member, stockholder or otherwise) of any equity interests or
securities of the Advisor and each former, current or future assignee of the
Advisor and each former, current or future director, officer, employee, agent,
advisor, general or limited partner, manager, member, stockholder, affiliate,
controlling person, representative or assignee of any of the foregoing (each
such person or entity, a “Related Person”) (collectively, the “Indemnified
Parties”), each of whom is an intended third party beneficiary of this
Agreement, free and harmless from and against any and all actions, causes of
action, suits, claims, liabilities, damages and costs and expenses in connection
therewith (including reasonable attorneys’ fees and expenses) incurred by the
Indemnified Parties or any of them before or after the date of this Agreement
(collectively, the “Indemnified Liabilities”), resulting from, or arising out of
the provision of services by the Advisor to the Company, or any of its
affiliates from time to time (including but not limited to any indemnification
obligations assumed or incurred by any Indemnified Party to or on behalf of the
Company, or any of its accountants or other representatives, agents or
affiliates) contemplated by this Agreement except for any such Indemnified
Liabilities arising from such Indemnified Party’s gross negligence or willful
misconduct. If and to the extent that the foregoing undertaking may be
unavailable or unenforceable for any reason, the Company hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law. For purposes
of this Section 5.1 and Section 6.1, “gross negligence or willful misconduct”
will be deemed to have occurred only if so found in a final non-appealable
judgment of a court of competent jurisdiction to such effect, in which case to
the extent any of the foregoing limitations is so determined to apply to any
Indemnified Party as to any previously advanced indemnity payments made by the
Company, then such payments shall be promptly repaid by such Indemnified Party
to the Company. The rights of any Indemnified Party to indemnification hereunder
will be in addition to any other rights any such person may have under any other
agreement or instrument referenced above or any other agreement or instrument to
which such Indemnified Party is or becomes a party or is or otherwise becomes a
beneficiary or under law or regulation. If the Indemnified Parties related to
the Advisor are similarly situated with respect to their interests in connection
with a matter that may be an Indemnified Liability and such Indemnified
Liability is not based on a Third-Party Claim, the Indemnified Parties may
enforce their rights pursuant to this Section 5.1 with respect to such matter
only with

 

3



--------------------------------------------------------------------------------

the consent of the Advisor. In this Agreement, “Person” means any individual or
corporation, association, partnership, limited liability company, joint venture,
joint stock or other company, business trust, trust, organization, or other
entity of any kind. A “Third-Party Claim” means any (i) claim brought by a
Person other than the Company, the Advisor or any Indemnified Party related to
the Advisor and (ii) any derivative claim brought in the name of the Company
that is initiated by a Person other than the Advisor or any Indemnified Party
related to the Advisor.

The Company further agrees that with respect to any Indemnified Party who is
employed, retained or otherwise associated with, or appointed or nominated by,
the Advisor or any of its affiliates and who acts or serves as a director,
officer, manager, fiduciary, employee, consultant, advisor or agent of, for or
to the Company or any of its subsidiaries, that the Company or such
subsidiaries, as applicable, shall be primarily liable for all indemnification,
reimbursements, advancements or similar payments (the “Indemnity Obligations”)
afforded to such Indemnified Party acting in such capacity or capacities on
behalf or at the request of the Company, whether the Indemnity Obligations are
created by law, organizational or constituent documents, contract (including
this Agreement) or otherwise. Notwithstanding the fact that either the Advisor
and/or any of its affiliates, other than the Company (such persons, together
with its and their heirs, successors and assigns, the “Sponsor Parties”), may
have concurrent liability to an Indemnified Party with respect to the Indemnity
Obligations, the Company hereby agrees that in no event shall the Company or any
of its subsidiaries have any right or claim against any of the Sponsor Parties
for contribution or have rights of subrogation against any Sponsor Parties
through an Indemnified Party for any payment made by the Company or any of its
subsidiaries with respect to any Indemnity Obligation. In addition, the Company
hereby agrees that in the event that any Sponsor Parties pay or advance an
Indemnified Party any amount with respect to an Indemnity Obligation, the
Company will, or will cause its subsidiaries to, as applicable, promptly
reimburse the such Sponsor Parties for such payment or advance upon request. The
Company and the Indemnified Parties agree that the Sponsor Parties are express
third party beneficiaries of the terms hereof.

5.2 Limited Liability. The Company agrees that no Indemnified Party shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
the Company, holders of its equity or debt securities or any of the Company’s
creditors, whether related to or arising out of the engagement of the Advisor
pursuant to, or the performance by the Advisor of the Services contemplated by,
this Agreement, or otherwise.

 

6. Disclaimer and Limitation of Liability; Opportunities.

6.1 Disclaimer; Standard of Care. The Advisor does not make any representations
or warranties, express or implied, in respect of the Services to be provided by
the Advisor hereunder. Each of the Advisor and the Company agree that the
provision of the Services contemplated by this Agreement shall not require the
Advisor to devote any specified amount of time or efforts to the business of the
Company. In no event will either the Advisor or any of the Indemnified Parties
be liable to the Company or any of its affiliates for any act, alleged act,
omission or alleged omission that does not constitute gross negligence or
willful misconduct of the Advisor.

 

4



--------------------------------------------------------------------------------

6.2 Freedom to Pursue Opportunities. In recognition that the Advisor and its
Indemnified Parties currently have, and will in the future have or will consider
acquiring, investments in numerous companies with respect to which the Advisor
or its Indemnified Parties may serve as an advisor, a director or in some other
capacity, and in recognition that the Advisor and its Indemnified Parties have
myriad duties to various investors and partners, and in anticipation that the
Company, on the one hand and the Advisor (or one or more affiliates, associated
investment funds or portfolio companies, or clients of the Advisor), on the
other hand, may engage in the same or similar activities or lines of business
and have an interest in the same areas of corporate opportunities, and in
recognition of the benefits to be derived by the Company hereunder and in
recognition of the difficulties that may confront any advisor who desires and
endeavors fully to satisfy such advisor’s duties in determining the full scope
of such duties in any particular situation, the provisions of this Section 6.2
are set forth to regulate, define and guide the conduct of certain affairs of
the Company as they may involve the Advisor. Except as the Advisor may otherwise
agree in writing after the date hereof:

(a) The Advisor and its Indemnified Parties will have the right: (i) to directly
or indirectly engage in any business (including, without limitation, any
business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, the Company and its subsidiaries) or
invest, own or deal in securities of any other person so engaged in any
business, (ii) to directly or indirectly do business with any client or customer
of the Company and its subsidiaries, (iii) to take any other action that the
Advisor believes in good faith is necessary or appropriate to fulfill its
obligations as described in the first sentence of this Section 6.2, and (iv) not
to present potential transactions, matters or business opportunities to the
Company or any of its subsidiaries, and to pursue, directly or indirectly, any
such opportunity for itself, and to direct any such opportunity to another
person.

(b) The Advisor and its Indemnified Parties will have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company
or any of its affiliates or to refrain from any actions specified in
Section 6.2(a), and the Company, on its own behalf and on behalf of its
affiliates, hereby renounces and waives any right to require the Advisor or any
of its Indemnified Parties to act in a manner inconsistent with the provisions
of this Section 6.2.

(c) The Advisor and its Indemnified Parties will not be liable to the Company or
any of its affiliates for breach of any duty (contractual or otherwise) by
reason of any activities or omissions of the types referred to in this
Section 6.2 or of any such person’s participation therein.

6.3 Limitation of Liability. In no event will the Advisor or any of its
Indemnified Parties be liable to the Company or any of its affiliates (i) other
than severally and (ii) for any indirect, special, incidental or consequential
damages, including, without limitation, lost profits or savings, whether or not
such damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to the Services to be provided by the
Advisor.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Assignment. None of the parties hereto shall assign this Agreement or the
rights and obligations hereunder, in whole or in part, without the prior written
consent of the other party; provided, however, that, without obtaining such
consent, the Advisor may assign this Agreement or its rights and obligations
hereunder to any of its affiliates. Subject to the foregoing, this Agreement
will be binding upon and inure solely to the benefit of the parties hereto and
their respective successors and assigns, and no other person shall acquire or
have any right hereunder or by virtue hereof.

7.2 Governing Law; Jurisdiction.

(a) Choice of Law. This Agreement and all matters arising under or related to
this Agreement will be governed by and construed in accordance with the laws of
the State of New York, without regard to conflict of law principles.

(b) Consent to Jurisdiction. Each of the parties agrees that all actions, suits
or proceedings arising out of, based upon or relating to this Agreement or the
subject matter hereof will be brought and maintained exclusively in the federal
and state courts of the State of New York, City of New York, County of New York.
Each of the parties hereto by execution hereof (i) hereby irrevocably submits to
the jurisdiction of the federal and state courts in the State of New York, City
of New York, County of New York for the purpose of any action, suit or
proceeding arising out of or based upon this Agreement or the subject matter
hereof and (ii) hereby waives to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named courts,
that any such action, suit or proceeding brought or maintained in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts,
should be stayed by virtue of the pendency of any other action, suit or
proceeding in any court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by any of the
above-named courts. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is being heard will be deemed to be included in clause
(i) above. Each of the parties hereto hereby consents to service of process in
any such suit, action or proceeding in any manner permitted by the laws of the
State of New York, agrees that service of process by registered or certified
mail, return receipt requested, at the address specified in or pursuant to
Section 7.3 is reasonably calculated to give actual notice and waives and agrees
not to assert by way of motion, as a defense or otherwise, in any such action,
suit or proceeding any claim that service of process made in accordance with
Section 7.3 does not constitute good and sufficient service of process. The
provisions of this Section 7.2 (b) will not restrict the ability of any party to
enforce in any court any judgment obtained in a court included in clause
(i) above.

 

6



--------------------------------------------------------------------------------

(c) Waiver of Jury Trial. To the extent not prohibited by applicable law that
cannot be waived, each of the parties hereto hereby waives, and covenants that
it will not assert (whether as plaintiff, defendant, or otherwise), any right to
trial by jury in any forum in respect of any issue, claim, demand, cause of
action, action, suit or proceeding arising out of, based upon or relating to
this Agreement or the subject matter hereof, in each case whether now existing
or hereafter arising and whether in contract or tort or otherwise. Each of the
parties hereto acknowledges that it has been informed by each other party that
the provisions of this Section 7.2 (c) constitute a material inducement upon
which such party is relying and will rely in entering into this Agreement and
the transactions contemplated hereby. Any of the parties hereto may file an
original counterpart or a copy of this Agreement with any court as written
evidence of the consent of each of the parties hereto to the waiver of its right
to trial by jury.

7.3 Notice. All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile or electronic transmission (e.g. “pdf” or “tif”)
(iii) sent by certified or registered mail or by Federal Express, DHL, UPS or
any other comparably reputable overnight courier service, postage prepaid, to
the appropriate address as follows:

If to the Company, to:

Dave & Buster’s, Inc.

2481 Manana Drive

Dallas, Texas 75220

Attention: Jay L. Tobin

Fax: (214) 357-1536

If to Oak Hill Capital Management, LLC to:

Oak Hill Capital Management, LLC

201 Main Street

Fort Worth, Texas 76102

Attention: Corporate Counsel

Fax: (817) 339-7350

with a copy to:

Oak Hill Capital Management, LLC

65 East 55th Street, 32nd Floor

New York, NY 10022

Attention: John R. Monsky, Esq.

Fax: (212) 527-8450

 

7



--------------------------------------------------------------------------------

7.4 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any such which may be
hereafter declared invalid, illegal, void or unenforceable.

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
written or verbal representations, warranties, commitments and other
understandings with respect to the subject matter of this Agreement prior to the
date of this Agreement.

7.6 Amendment and Waiver. This Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may be given, provided that the same are in writing and signed by each of the
parties hereto.

7.7 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile) and by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

7.8 Interpretation. The headings contained in this Agreement are for convenience
of reference only and will not in any way affect the meaning or interpretation
hereof. As used herein the word “including” shall be deemed to mean “including
without limitation”. This Agreement reflects the mutual intent of the parties
and no rule of construction against the drafting party shall apply.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Expense Reimbursement
Agreement on the date first appearing above.

 

DAVE & BUSTER’S, INC. By  

 

  Name:   Title: OAK HILL CAPITAL MANAGEMENT, LLC By  

 

  Name:   Title:

[SIGNATURE PAGE TO EXPENSE REIMBURSEMENT AGREEMENT]